DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-30 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 8, 2020; October 29, 2019; September 20, 2019; September 25, 2018 and August 14, 2018 have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 19, 20, 24, 25, 27, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15, 24 and 25 recites the limitation "the coupling gearbox planetary carrier" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15, 24 and 25 recites the limitation "the coupling gearbox sun gear" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16, 27, 28 and 30 recites the limitation "the coupling gearbox planetary carrier" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16, 27, 28 and 30 recites the limitation "the coupling gearbox planetary gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16, 27, 28 and 30 recites the limitation "the coupling gearbox ring gear" in 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 16, 27, 28 and 30 recites the limitation "the coupling gearbox sun gear" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the second overlay sun gear" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first overlay gearing planetary carrier" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the coupling gearbox ring gear" in l.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the first overlay gearing sun gear" in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the second overlay gearing ring gear" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-16 and 21-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by German Patent No. DE 102014013574 to Meixner . (This reference was included with Applicants IDS filed on August 14, 2018).
The applied reference has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 12, wherein in that the first overlay gearing and the second overlay gearing are designed as planetary gearings, which are operatively connected directly to the coupling gearbox in each case.  Both gear sets 25 and 33 are planetary gears.  See Fig. 1.

Regarding claims 14, 22 and 23, the coupling gearbox has a coupling gearbox sun gear 19, a coupling gearbox ring gear 23, and a coupling gearbox planetary carrier 20 with at least one coupling gearbox planetary gear (gears 21, 22) that meshes with the coupling gearbox sun gear and the coupling gearbox ring gear, wherein the coupling gearbox ring gear is directly operatively connected to the drive input shaft 9.  See Fig. 1.
Regarding claims 15 and 24-26, the coupling gearbox planetary carrier 20 is directly operatively connected to the second connecting shaft 16 and the coupling gearbox sun gear 19 is directly operatively connected to the first connecting shaft 15.  See Fig. 1.
Regarding claims 16 and 27-30, the coupling gearbox planetary carrier 20 has at least the coupling gearbox planetary gear, which is designed as an outer planetary gear 21, and at least one inner planetary gear 22, which mesh with each other, wherein the outer planetary gear meshes with the coupling gearbox ring gear and the inner planetary gear meshes with the coupling gearbox sun gear.  See Fig. 1.
Allowable Subject Matter
Claims 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent No. 4,895,217 to Hueckler teaches a two axle system.
U.S. Patent No. 4,669,569 to Suzuki et al. teaches a planetary gear system with a four wheel drive vehicle.
U.S. Publication No. 20115/0291026 to Meixner and U.S. Publication No. 2017/0051816 to Meixner both teach a planetary gear set for an axle with sub axles, however, they both lack a teaching of two couplings that are used to connect the drive output shaft to the drive input shaft.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN HOLMES whose telephone number is (571)272-3448.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JUSTIN HOLMES/Primary Examiner, Art Unit 3659